internal_revenue_service number release date index number ---------------------------- --------------------------------------- ------------------------- ----------------------- -------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------------ telephone number -------- -------------- refer reply to cc fip b01 plr-131116-12 date date ------------------------------------------------------------------------ taxpayer ------------------------------------------------------------------------------------------------------------ state exchange first reit taxable_year a b -------------- ------------------------------------- ------------------------------------------------------- -- -- dear -------------------------- this is in reply to a letter dated date and subsequent correspondence requesting several rulings in connection with taxpayer’s intent to elect and to qualify for taxation as a real_estate_investment_trust reit under sec_856 through of the internal_revenue_code_of_1986 as amended the code facts business operations taxpayer is a publicly traded state corporation prior to the first reit taxable_year it was the parent of an affiliated_group_of_corporations that filed a consolidated federal_income_tax return on a calendar_year basis taxpayer together with its subsidiaries the company taxpayer only has one class of stock outstanding its voting common_stock which is publicly traded on exchange taxpayer conducts its business plr-131116-12 operations through directly and indirectly owned and partially owned subsidiaries in the united_states and abroad taxpayer is a storage company providing storage for paper media records and other items in facilities that are located on real_property and include extensive internal physical improvements taxpayer provides space to storage customers and the storage fees are generally based on the amount of space used by the storage customer the storage customers do not generally have direct access to the stored items nor do they have exclusive use of specific space rather the stored items must be handled by the company and removed from storage before the stored items are accessible to the storage customer under taxpayer’s storage agreements with storage customers taxpayer generally may store the stored items at any location within any of its facilities the company performs related_services such as i handling of records eg putting cartons into a facility and retrieving cartons for storage customers who need to regain physical custody of the contents of their cartons ii courier operations ie pickup and delivery of cartons upon storage customer request iii secure shredding of sensitive or outdated documents and iv other document and records management services such as scanning and faxing i through iv the related_services taxpayer intends to elect to be treated as a reit beginning with the first reit taxable_year as part of the reit_conversion taxpayer's structure is adapted to include one or more qualified reit subsidiaries qrss within the meaning of sec_856 and taxable reit subsidiaries trss within the meaning of sec_856 as part of the commencement of taxpayer’s first reit taxable_year related_services will be performed by taxpayer’s trss or by third party independent contractors from whom taxpayer will not derive or receive any income trss will report amounts received from taxpayer for the related_services they provide to taxpayer's storage customers as gross_income on their income_tax returns trss will use their own employees including shared personnel and bear all of their own costs including salaries and the costs of equipment and supplies whether incurred directly or pursuant to cost-sharing_arrangements defined below related to providing related_services to taxpayer's storage customers assets taxpayer provides storage at its facilities located throughout the united_states as well as in other countries that include extensive internal physical improvements among these improvements are racking and shelving systems the steel racking structures which are integrated into the design and layout of taxpayer’s facilities to maximize as a matter of practice the stored items are stored at facilities in the geographic area of the storage customer plr-131116-12 storage efficiency taxpayer either owns the land the building or both or leases the same pursuant to long-term leases the time needed to design and install a steel racking structure for a building ranges from a few weeks to a year this includes time for site review building measurement design pricing building permits manufacturing shipping delivery to site and installation each steel racking structure requires a building permit and certificate of occupancy from the relevant municipality or comparable requirement of foreign law all of the steel racking structures are made from cold rolled steel or heavy-duty structural steel and are custom designed by an engineer or architect to maximize space within a specific building in addition all of the steel racking structures have multiple levels each level up to feet high aisles and shelving most of the steel racking structures have all and almost all of the steel racking structures have several of the following built-in elements sprinklers inert gas or both fire suppression systems smoke detection systems and lighting systems depending on the size of the building the steel racking structure also may include stairways floors catwalks carton elevators personnel elevators and other improvements typically found in the interior of a building each level of a steel racking structure has approximately a times the load bearing capacity of a floor in a typical commercial building and includes shelves between the levels of the steel racking structure to ensure the building’s structural integrity in case of seismic activity or other disasters the steel racking structure is generally not attached to the sides or ceiling of the building the steel racking structure is however anchored to the floor with floor anchoring systems typically designed by a structural engineer based on load and seismic zone likewise the foundation is designed to accommodate the extreme weight borne by the steel racking structure regardless of whether it owns or leases the land and building in which the steel racking structure is situated taxpayer in almost all cases owns the steel racking structure once installed a steel racking structure will last beyond the term of the underlying long term lease and is designed to likely outlast the useful_life of the building in which it is installed given that the steel racking structures are sized and designed to fit in specific buildings taxpayer has not reused a steel racking structure in another facility and taxpayer has no intention of ever reusing any of its steel racking structures due to prohibitive redesign teardown shipping and reinstallation costs this is the case even when taxpayer's lease_term expires for a building in which a steel racking structure has been installed when taxpayer vacates a building after the lease expires taxpayer removes the steel racking structure and sells it as scrap the shelves between the levels of the steel racking structure provide structural support to the steel racking structure plr-131116-12 income from storage agreements taxpayer is in the business of leasing space in its facilities for the storage of cartons and other physical items although it provides the related_services through a trs there is very little day-to-day activity with respect to most stored items taxpayer's storage revenues consist primarily of recurring periodic charges related to the storage of physical items for storage customers on average the typical stored item is handled approximately once every b years storage fees are based on the amount of space generally measured in cubic feet but by item with respect to some magnetic media used by the storage customer taxpayer provides space in its facilities to a storage customer pursuant to a written_agreement a typical agreement is on a year-to-year basis whereby taxpayer provides space at its facilities to a storage customer for the storage of cartons for the year and bills storage charges to the storage customer monthly in advance the storage customer is provided space in taxpayer's facilities but is not generally allocated a dedicated building or dedicated space in a particular building in practice a storage customer's cartons will be stored in a taxpayer facility located in the geographic area where the storage customer provided the cartons to taxpayer for storage in addition to the storage of cartons the company provides generally at the option of the storage customer the related_services most of the related_services are charged separately and are billed to the storage customer monthly in arrears the charges for related_services are generally not separately negotiated and do not necessarily represent an arm's-length charge for the related service on a standalone basis although some of the related_services could be provided by an unaffiliated provider taxpayer represents that it would not be economical or practical for anyone except an affiliate of the party providing storage to provide the bulk of the related_services at the price paid_by the storage customers after conversion to a reit taxpayer will continue to enter into storage agreements with storage customers on substantially the same terms and conditions as its prior practice related_services will be provided by one or more trss either pursuant to a separate agreement between a trs and the storage customer or under the storage customer's agreement with taxpayer in the latter case taxpayer will compensate the trs at the higher of the amount_paid by the customer to taxpayer or an arm's-length amount that satisfies the requirements of sec_482 rents received by taxpayer from a trs for the leasing of space in taxpayer's facilities when the trs’s operations are located within taxpayer's facilities the trs will rent space in the facilities any space rented by a trs in a facility will be unique in the plr-131116-12 facility and not similar to the space rented by taxpayer to storage customers rental payments by a trs to taxpayer for the leasing or other occupancy of space in taxpayer's facilities in connection with the trs's provision of related_services will be arm's-length and will be substantially comparable to rents paid_by unrelated tenants for comparable space located in the same geographic area which will generally be determined by means of a third party evaluation when a trs enters into a lease with taxpayer for space within a taxpayer facility taxpayer represents that in substantially_all of its facilities at least percent of the leased space and rental income of the property will be leased to and rent will be received from persons other than trss and other than related_persons described in sec_856 in making this representation taxpayer is comparing i the square footage of space leased to unrelated storage customers treating each level within the steel racking structures as a floor that contributes to aggregate square footage to ii the square footage of space leased to trss and other related_persons described in sec_856 contract intangibles there are several types of intangibles on taxpayer's financial statement balance_sheet recognized under generally_accepted_accounting_principles gaap taxpayer has requested rulings with respect to two categories of intangibles the leasehold contract intangibles and the storage contract intangibles the first category of intangibles relates to the acquisition of leaseholds on real_property with below-market rent leasehold contract intangibles when taxpayer acquires an existing facility leasehold and assumes the corresponding obligation as a tenant under the pre-existing lease taxpayer generally engages a third party real_estate_valuation specialist to determine if the rent due under the lease is at below or above fair_market_value for similar leased property in the applicable area the leasehold contract intangibles are attributable to the premium paid_by taxpayer to assume a leasehold with below-market rents for reit asset testing purposes only the value of the privilege to pay below-market rents and not the value of any other assets or businesses is reflected in the leasehold contract intangibles the second category of intangibles relates to the origination or direct or indirect acquisition of storage agreements storage contract intangibles and together with leasehold contract intangibles contract intangibles storage contract intangibles were acquired or created when taxpayer bought other record storage companies acquired storage agreements from such companies or convinced new storage customers to leave competitors which may include paying charges to end the prior customer and competitor relationships storage contract intangibles are the gaap intangibles created by the following items i termination fees paid to new storage customers or competitors on behalf of new storage customers who terminate their plr-131116-12 existing storage agreements to enter into storage agreements with taxpayer ii pick-up and move costs and costs related to the acquisition of large volume accounts ie the costs of acquiring storage agreements and moving cartons when taxpayer acquires large customer accounts or a records storage company business without also acquiring the seller's real_estate and iii costs allocated to the acquisition of storage agreements in an acquisition of a records storage company business that includes the real_estate in each case storage contract intangibles are created in the process of taxpayer acquiring storage agreements taxpayer represents that the storage contract intangibles have no value separate and apart from the value of the storage contracts taxpayer further represents that the storage contract intangibles are recognized under gaap and if they had capitalized tax basis would be capitalized or otherwise allocable to the storage contracts or to the underlying real_estate under federal_income_tax principles the company's financial statement balance_sheet also includes intangibles related to its service business and to service only contracts which will be transferred to one or more trss in addition within taxpayer's storage operations are other separately identifiable intangibles such as information systems trade names and workforce in place the other intangibles which are not part of the contract intangibles as part of its conversion and to comply with the reit asset tests taxpayer will value the contract intangibles separately from the other intangibles the contract intangibles will be valued based on the discounted cash flows of the below market leases and the rental income associated with the storage agreements such valuation will be done to establish the fair_market_value of the contract intangibles as of the effective date of the reit election and at the end of each calendar_quarter thereafter when the company transferred the people assets and operations associated with the related_services to the trss the intangibles associated with the related_services were transferred to the trss the leasehold contract intangibles and the storage contract intangibles associated with the storage rental relationship remained with taxpayer therefore the storage contract intangibles at issue include only the value of the rental income expected to be generated by the acquired storage contracts shared personnel and space for administrative convenience certain employees may perform services for taxpayer and its trss for example the company expects that its human resources legal accounting and other administrative departments will remain with either taxpayer or a trs while it is a reit and the personnel in those departments will provide services to both taxpayer and the trss pursuant to an employee sharing_agreement under the taxpayer is not requesting a ruling with respect to the other intangibles and taxpayer will not treat the other intangibles as real_property or interests_in_real_property for reit qualification purposes plr-131116-12 employee sharing_agreement the employer whether taxpayer or a trs will make available the shared employees to the service_recipient to the extent those employees spend time performing services for the service_recipient the service_recipient will reimburse the employer for the service recipient's allocable share of the employees' costs including salaries benefits and other compensation costs associated with payroll administration and allocable overhead costs including but not limited to office supplies furniture and equipment and office space at the company's corporate offices the amount of such reimbursements will be computed periodically and will be determined on the basis of the relative amount of time such employees spend performing services on behalf of the employer versus the service_recipient or other reasonable allocation_methods the employer will not deduct or capitalize the costs reimbursed by the service_recipient rather the service_recipient will deduct or capitalize those costs as appropriate additionally taxpayer and one or more trss expect to co-occupy the company's corporate offices with respect to such shared space taxpayer and the applicable trss will enter into a space sharing_agreement which will provide that each party pays its allocable share of costs associated with the shared space on a cost reimbursement basis based upon the use of the space and associated costs reimbursed costs may include but are not limited to utilities taxes rent or mortgage payments and building maintenance and improvement expenses as with the costs related to shared employees neither party will deduct or capitalize any costs that are reimbursed by the other party rather each party will deduct or capitalize its share of the costs as appropriate taxpayer and the applicable trs may also enter into equipment sharing agreements employing comparable principles embodied in the space sharing agreements whereby each party bears allocable_costs based on use and each party will deduct or capitalize its share of the costs as appropriate but will not deduct or capitalize reimbursed costs the reimbursements under any employee sharing_agreement equipment sharing_agreement or space sharing_agreement collectively cost-sharing_arrangements will be solely for both direct and indirect_costs with no mark-up the allocation of general and administrative overhead expenses will be done on an arm's-length and equitable basis the costs will be deducted or capitalized by the party bearing such costs under the cost-sharing_arrangements and the reimbursed party will not deduct or capitalize reimbursed costs finally neither taxpayer nor any trs will be in the business of receiving compensation_for services or use of property of the type that will be reimbursed under any cost-sharing arrangement foreign operation sec_4 there will not be cost sharing of space at any facility other than the corporate offices plr-131116-12 company’s business model and operations outside the united_states are substantially the same as its storage business in the united_states including ownership and leasing of space in facilities in foreign countries taxpayer operates in foreign countries through one or more foreign subsidiaries and associated intermediate holding_companies each a foreign sub taxpayer may jointly elect trs status with foreign subs that are corporations for united_states federal_income_tax purposes each a foreign trs taxpayer intends to make loans to its domestic trss and foreign trss that are secured_by interests_in_real_property under sec_856 held by that domestic trs or foreign trs loans between taxpayer and any domestic trs or foreign trs that are secured_by interests_in_real_property owned by that trs will be adequately secured based on loan value of the real_property under sec_1_856-5 by such interests_in_real_property when the trs real_property is located outside the united_states the applicable security_interest will be comparable to a mortgage under united_states state law which will provide for traditional rights of foreclosure separately taxpayer expects to occasionally i pledge shares of one or more foreign trss or ii cause one or more foreign trss to pledge assets in each case as collateral for certain debt of taxpayer that will be incurred to finance taxpayer's acquisition improvement or development of interests_in_real_property that produce qualifying_income under sec_856 in such cases the foreign trs may be a controlled_foreign_corporation cfc within the meaning of sec_957 with respect to which taxpayer may be a united_states_shareholder within the meaning of sec_951 a united_states_shareholder taxpayer represents that it is a shareholder of certain subsidiaries that are passive foreign investment companies under sec_1297 pfic and that it has elected to be treated as a qualified_electing_fund qef with respect to certain of these pfics depreciation method change for federal_income_tax purposes taxpayer generally had depreciated the steel racking structures as personal_property and amortized contract intangibles using a 15-year straight-line method in the first two ruling requests taxpayer asks that we conclude that the steel racking structures and the contract intangibles are respectively real_property and interests_in_real_property for purposes of sec_856 taxpayer has filed separately forms to change its method of depreciating the steel racking structures and amortizing contract intangibles to methods that have longer recovery periods than the periods that taxpayer previously used for these assets these method changes have resulted in positive adjustments under sec_481 sec_481 adjustments that will be includible in taxpayer's taxable_income over a period of four taxable years that would include the taxable years before during and subsequent to taxpayer's first reit taxable_year plr-131116-12 stock and cash distributions during its first two taxable years as a reit taxpayer expects to make one or more distributions to its shareholders with respect to its common_stock in the form of a combination of cash and common_stock at the election of each shareholder subject_to proration adjustments as described below a stock and cash distribution for each stock and cash distribution the total amount of cash available will be limited to a specified percentage the cash percentage equal to percent or more but less than percent of the aggregate value of the respective stock and cash distribution the cash limitation in no event will the cash limitation for any stock and cash distribution be less than percent of the aggregate value of the respective stock and cash distribution for each stock and cash distribution each shareholder will have the right to elect to receive their entitlement under the distribution i entirely in cash the cash_option ii entirely in common_stock of equivalent value the equity_option or possibly iii a mixture of cash corresponding to the cash percentage and stock the mixed option in the event taxpayer does not receive an election from a shareholder that shareholder will default to the equity_option or if the mixed option is also available as an election either the equity_option or the mixed option if the cash component of a stock and cash distribution is not oversubscribed each shareholder electing to receive the cash_option will receive their entitlement under the distribution entirely in cash if the cash component of a stock and cash distribution is oversubscribed then each shareholder electing to receive the cash_option will receive a pro_rata amount of cash corresponding to the shareholder’s respective entitlement under the declaration but in no event will any such shareholder receive cash in an amount less than the cash percentage corresponding to the shareholder’s entitlement under the distribution each shareholder electing to receive the mixed option if available will in all events receive cash corresponding to the cash percentage taxpayer anticipates that each stock and cash distribution will be paid as soon as reasonably practicable following the date of the election deadline taxpayer also anticipates paying cash in lieu of issuing fractional shares of common_stock though cash paid in lieu of fractional shares will not count against the cash percentage taxpayer does not currently have a dividend_reinvestment_plan a drip or similar plan in effect but it may choose to implement a drip in the future taxpayer makes the following representations each stock and cash distribution will be made by taxpayer to its shareholders with respect to the common_stock which is publicly traded on the exchange an established u s securities market plr-131116-12 for each stock and cash distribution the total amount of cash available will be limited to a specified percentage the cash percentage equal to percent or more but less than percent of the aggregate value of the respective stock and cash distribution the cash limitation in no event will the cash limitation for any stock and cash distribution be less than percent of the aggregate value of the respective stock and cash distribution for each stock and cash distribution each shareholder will have the right to elect to receive their entitlement under the distribution i entirely in cash the cash_option ii entirely in common_stock of equivalent value the equity_option or possibly iii a mixture of cash corresponding to the cash percentage and stock the mixed option the calculation of the number of shares of common_stock to be received by any shareholder in each stock and cash distribution will be determined over a period of up to two weeks ending as close as practicable to the payment_date based upon a formula using market prices and designed to equate in value the number of shares to be received with the amount of cash that could be received instead if the cash component of a stock and cash distribution is oversubscribed then each shareholder electing to receive the cash_option will receive a pro_rata amount of cash corresponding to the shareholder’s respective entitlement under the declaration but in no event will any such shareholder receive cash in an amount less than the cash percentage corresponding to the shareholder’s entitlement under the distribution for any shareholder participating in a drip the drip applies only to the extent of the cash the shareholder would have received in the stock and cash distribution in the absence of the drip hedging as of the commencement of taxpayer's first reit taxable_year taxpayer will have had some pre-existing hedges taxpayer has been and will be converting one of more of its foreign trss to either disregarded entities including but not limited to qrss or partnerships before taxpayer converts one or more of its foreign trss to either disregarded entities or partnerships some of these foreign trss will have entered into hedges some entities that the company acquires m a target entities will also have entered into hedges such hedges will thus be pre-existing as of the first day that the hedges formerly held by these entities are included as part of taxpayer’s hedges for reit income testing purposes plr-131116-12 some pre-existing hedges will have been clearly and timely identified by taxpayer the trs or the m a target entity pursuant to sec_1221 these pre-existing hedges will have met the requirements of sec_856 but for the fact that these hedges were identified as applicable either by taxpayer prior to its first reit taxable_year by a trs prior to its converting into a disregarded_entity or a partnership or by an m a target entity prior to its becoming a disregarded_entity or a partnership taxpayer will identify each pre-existing hedge including hedges that have previously been identified for sec_856 purposes even though such identification would not be effective for any other purpose on the first day starting with the first day of the first reit taxable_year that taxpayer or one of its disregarded entities or partnerships becomes a party to the hedge for reit income testing purposes law and analysis ruling_request the steel racking structures will be treated as real_property for purposes of sec_856 sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit's total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that the term real_estate_assets for purposes of sec_856 means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits that meet the requirements of sec_856 through sec_1_856-3 provides that the term real_estate_assets means r eal property interests in mortgages on real_property including interests in mortgages on leaseholds of land or other improvements thereon and shares in other qualified real_estate_investment_trusts sec_1_856-3 defines the term real_property as l and or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures in addition the term real_property includes interests_in_real_property local law definitions will not be controlling for purposes of determining the meaning of the term real_property as used in s ection and the regulations thereunder the term includes for example the wiring in a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in the building or other items which are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as plr-131116-12 machinery printing press transportation equipment which is not a structural_component of the building office equipment refrigerators individual air- conditioning units grocery counters furnishings of a motel hotel or office building etc even though such items may be termed fixtures under local law accordingly real_property under sec_856 includes in addition to land and buildings interests_in_real_property inherently permanent structures and structural_components of buildings or other inherently permanent structures the term interests_in_real_property also includes leaseholds of land or improvements on land however the term real_property does not include assets accessory to the operation of a business revrul_71_220 1971_1_cb_210 considers a reit that develops a mobile home community on land that it had purchased the community is situated in a planned site that has a country club marina parks churches and schools when units are delivered they are set on foundations consisting of pre-engineered blocks the wheels and axles are removed from the units and the units are affixed to the ground by six or more steel straps each unit has a carport or screened porch attached to it in addition each unit is connected to water sewer gas electric and telephone facilities revrul_71_220 concludes that the mobile homes are real_property within the meaning of sec_856 and sec_1_856-3 revrul_75_424 1975_2_cb_269 considers whether various components of a microwave transmission system are real_estate_assets for purposes of sec_856 the system consists of transmitting and receiving towers built upon pilings or foundations transmitting and receiving antennae affixed to the towers a building equipment within the building and waveguides the waveguides are transmission lines from the receivers or transmitters to the antennae and are metal pipes permanently bolted or welded to the tower and never removed or replaced unless blown off by weather the transmitting multiplex and receiving equipment is housed in the building prewired modular racks are installed in the building to support the equipment that is installed upon them the racks are completely wired in the factory and then bolted to the floor and ceiling they are self-supporting and do not depend upon the exterior walls for support the equipment provides for transmission of audio or video signals through the waveguides to the antennae also installed in the building is a permanent heating and air conditioning system the transmission site is surrounded by chain link fencing the revenue_ruling holds that the building the heating and air conditioning system the transmitting and receiving towers and the fence are real_estate_assets the ruling further holds that the antennae waveguides transmitting receiving and multiplex equipment and the prewired modular racks are assets accessory to the operation of a business and therefore not real_estate_assets in the present case each steel racking structure is engineered to integrate into a specific building is constructed to remain in place cannot be readily moved to another plr-131116-12 location is not intended to be moved or removed while taxpayer occupies the building and is unlikely to be moved to another location the steel racking structures are designed to bear a times the weight of the floors of a typical office building and the concrete floors upon which the steel racking structures are attached are likewise designed to accommodate that weight taxpayer has not reused a steel racking structure in any facility nor does taxpayer intend to reuse any of its steel racking structures not only would it be impractical the costs of doing so are prohibitive further the degree of integration between a building and its steel racking structure strongly suggests permanence the time needed to design and install a steel racking structure for a building ranges from a few weeks to a year this includes time for site review building measurement design pricing building permits manufacturing shipping delivery to site and installation each steel racking structure requires a building permit and certificate of occupancy from the relevant municipality or comparable requirement of foreign law all of the steel racking structures are made from cold rolled steel or heavy-duty structural steel and are custom designed by an engineer or architect to maximize space within a specific building in addition all of the steel racking structures have multiple levels each level up to feet high aisles and shelving most of the steel racking structures have all and almost all of the steel racking structures have several of the following built-in elements sprinklers inert gas or both fire suppression systems smoke detection systems and lighting systems depending on the size of the building the steel racking structure also may include stairways floors catwalks carton elevators personnel elevators and other improvements typically found in the interior of a building as noted each level of a steel racking structure has approximately a times the load bearing capacity of a floor in a typical commercial building and includes shelves between the levels of the steel racking structure to ensure the building’s structural integrity in case of seismic activity or other disasters the steel racking structure is generally not attached to the sides or ceiling of the building the steel racking structure is however anchored to the floor with floor anchoring systems typically designed by a structural engineer based on load and seismic zone likewise the foundation is designed to accommodate the extreme weight borne by the steel racking structure removal of the steel racking structures would require significant renovations and restoration to the building leaving the pieces of the steel racking structures themselves with little value except as scrap throughout the steel racking structures are fire suppression and lighting systems that are integrated with the building plr-131116-12 the steel racking structures are comparable to the assets described in revrul_71_220 and revrul_75_424 that qualify as real_property for purposes of sec_856 accordingly we conclude that the steel racking structures qualify as real_property for purposes of sec_856 although the steel racking structures are used in taxpayer’s storage business the steel racking structures themselves are not assets accessory to the operation of a business within the meaning of sec_1_856-3 ruling_request the contract intangibles will be treated as interests_in_real_property for purposes of sec_856 sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-2 provides that in determining the investment status of a reit the term total assets means the gross assets of a reit determined in accordance with gaap the contract intangibles recognized by gaap are attributable to the acquisition of leaseholds on real_property with below market rent and the acquisition of storage contracts these intangibles must be analyzed to determine whether they qualify as real_property for purposes of sec_856 to qualify as real_property for this purpose the contract intangibles must be inseparable from and inextricably and compulsorily tied to real_property the leasehold contract intangibles are recognized as an asset by gaap when taxpayer pays a premium to acquire a lessee’s below-market rent leasehold interest taxpayer’s leasehold contract intangibles are derived from below-market rent leaseholds and cannot exist without the underlying leaseholds supporting taxpayer’s representation that the leasehold contract intangibles are inextricably and compulsorily tied to the below-market leaseholds accordingly the leasehold contract intangibles are interests_in_real_property under sec_856 and therefore real_estate_assets under sec_856 the storage contract intangibles include the gaap intangibles created by i termination fees paid to new storage customers or third parties on behalf of new storage customers entering into storage agreements with taxpayer ii pick-up and move costs and costs related to the acquisition of large volume accounts and iii costs allocated to the acquisition of storage agreements in an acquisition of a records storage company business that includes the real_estate taxpayer’s storage contract intangibles are derived from storage contracts to provide space in storage facilities and cannot exist without the underlying storage contracts supporting taxpayer’s representation that the storage contract intangibles are inseparable from and plr-131116-12 inextricably and compulsorily tied to the storage rental element of the storage contracts which represent taxpayer’s rights to payment with respect to taxpayer’s real_property as part of its conversion and in compliance with gaap and the reit asset tests taxpayer will value the contract intangibles separately from the other intangibles the contract intangibles will be valued based on the discounted cash flows of the storage agreements including expected growth under these agreements and savings from the below-market leases such valuation will be done to establish the fair_market_value of the contract intangibles as of the effective date of taxpayer’s reit election and at the end of each calendar_quarter thereafter although the storage contract intangibles are related to the storage contracts the storage contracts set the rates both for storage provided by taxpayer and for the related_services provided by a trs when taxpayer transferred the workforce assets and operations associated with the related_services to the trss however the intangibles associated with the related_services were transferred to the trss and the storage contract intangibles associated with the storage rental element of the storage contract remained with taxpayer this transfer separates the storage contract intangibles associated with the storage rental element of the storage contracts from the intangibles that are associated with the related_services element of the storage contracts taxpayer represents that the storage contract intangibles held by taxpayer will only reflect the value of the storage rental element of the storage contracts with which they are associated accordingly because the storage contract intangibles are associated only with the storage rental element of the storage contracts are not associated with the related_services element of the storage contracts and are inseparable from and inextricably and compulsorily tied to and have no value separate and apart from the storage rental element of the storage contracts taxpayer’s storage contract intangibles are interests_in_real_property under sec_856 and therefore real_estate_assets under sec_856 ruling_request a loan by taxpayer to a domestic trs or a foreign trs secured_by sec_856 interests_in_real_property of that domestic or foreign trs will be treated as an interest_in_real_property and will not be treated as a security under sec_856 under sec_856 a reit is permitted to hold the securities of one or more trss as long as such securities do not exceed of the value of the reit's total assets the question presented in this ruling_request is whether for purposes of the value test under sec_856 the term security includes a loan to a trs that qualifies as a real_estate asset under sec_856 plr-131116-12 revrul_74_191 1974_1_cb_170 holds that foreign real_estate acquired by a reit is a real_estate asset for purposes of sec_856 and that the term mortgages on real_property includes a security_interest that under the laws of the jurisdiction in which the property is located is the legal equivalent of a mortgage or deed_of_trust in the united_states the ruling describes an unincorporated domestic_trust otherwise qualifying as a reit under sec_856 that made short term construction loans secured_by security interests_in_real_property located outside the united_states such security interests were legally equivalent to those created by mortgages or deeds of trust in the united_states the trust also had direct interests in real_estate located abroad the ruling reasons that neither sec_856 nor the regulations thereunder restrict the term real_estate_assets to those located within the united_states taxpayer has represented that the loans between taxpayer and any domestic trs or foreign trs that are secured_by interests_in_real_property owned by that trs will be adequately secured based on the loan value of the real_property under sec_1_856-5 by such interests_in_real_property taxpayer has further represented that the loans create a security_interest in real_property that under the laws of the jurisdiction in which the property is located is the equivalent of a mortgage and in all cases includes a traditional right of foreclosure against the real_property sec_1_856-3 provides that the term securities does not include interests_in_real_property or real_estate_assets as those terms are defined in sec_856 and under sec_1_856-3 there is nothing in the statute or legislative_history of sec_856 to indicate that congress intended that the definition of securities in sec_1_856-3 not apply for purposes of the value test under sec_856 thus in applying the value test under sec_856 interests_in_real_property or real_estate_assets as defined in sec_856 and sec_1_856-3 are not securities for purposes of sec_856 based on the information provided and the representations made a loan by taxpayer to a domestic trs or a foreign trs secured_by a sec_856 interest_in_real_property of that domestic or foreign trs will be treated as an interest_in_real_property and will not be treated as a security under sec_856 ruling_request i payments received by taxpayer from storage customers under the storage agreements described above constitute rents_from_real_property within the meaning of sec_856 and ii customer payments made for related_services do not give rise to taxpayer receipt of impermissible tenant services income and do not cause any portion of the rents received by taxpayer to fail to qualify as rents_from_real_property under sec_856 ruling i plr-131116-12 sec_856 provides that at least percent of a reit's gross_income must be derived from a broader group of passive sources that also includes rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other passive real_estate related sources rents_from_real_property the percent and percent tests are collectively referred to as the income tests sec_1_856-4 provides in relevant part that the term rents_from_real_property means generally the gross amounts received for_the_use_of or the right to use real_property of the reit sec_1_856-4 provides that the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated the regulation further provides that services furnished to tenants will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service to qualify as a service customarily furnished the service must be furnished or rendered to the tenants of the reit or primarily for the convenience or benefit of the tenants to the guests customers or subtenants of the tenants taxpayer’s storage customers generally do not have direct access to stored items nor do the storage customers have exclusive use of defined space rather the stored items must be handled and removed from storage before the stored items are available to the storage customer under taxpayer’s storage agreements with storage customers taxpayer generally may store the stored items at any of its facilities and at any location within a facility nevertheless the storage agreement represents an obligation by taxpayer to provide a specified amount of space within a facility to store the stored items and the fees charged under the storage contacts are primarily based on the amount of space that the customer seeks to occupy moreover on average the stored items are handled only once every b years thus the customers’ items once placed at a specific part of taxpayer’s space generally remain there as long as the storage contract is in effect accordingly based on the information submitted the representations made and our conclusion that the steel racking structures are real_property we conclude that payments received by taxpayer from storage customers under the storage agreements under the arrangements described above constitute rents_from_real_property within the meaning of sec_856 storage contracts are typically on a year to year basis with storage payments charged monthly in advance plr-131116-12 ruling ii sec_856 defines in relevant part rents_from_real_property to include charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated sec_856 excludes from the definition of rents_from_real_property any impermissible_tenant_service_income as defined under sec_856 sec_856 provides that impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by a reit for services furnished or rendered by the reit to tenants of the property or for managing or operating the property sec_856 provides that if impermissible_tenant_service_income exceeds one percent of all the income from the property during the tax_year then none of the income from the property qualifies as rents_from_real_property sec_856 provides that services furnished or rendered through an independent_contractor defined under sec_856 from whom the reit does not derive or receive any income or through a trs of such reit will not be treated as furnished rendered or provided by the reit for purposes of sec_856 in revrul_2002_38 2002_2_cb_4 a reit pays its trs to provide non-customary services to tenants the reit does not separately state charges to tenants for the services thus a portion of the amounts received by the reit from tenants represents an amount received for services provided by the reit’s trs trs employees perform all of the services and trs pays all of the costs of providing the services the trs also rents space from the reit for carrying out its services to tenants the revenue_ruling concludes that the services provided to the reit’s tenants are considered to be rendered by the trs rather than the reit for purposes of sec_856 accordingly the services do not give rise to impermissible_tenant_service_income and do not cause any portion of the rents received by the reit to fail to qualify as rents_from_real_property under sec_856 the income derived from a trs owned by taxpayer from the related_services the trs provides may constitute impermissible tenant services income if the related_services are considered furnished or rendered by taxpayer for purposes of sec_856 and d a however if the related_services are considered rendered by a trs then the related_services are not considered rendered by its reit by reason of sec_856 and thus would not give rise to impermissible_tenant_service_income under sec_856 in a typical storage agreement taxpayer provides to its storage customers both the space at taxpayer's facilities and certain services after taxpayer becomes a reit substantially_all of the related_services will be performed by a trs and none of the related_services will be performed by taxpayer when the related_services are plr-131116-12 provided under the storage customer's agreement with taxpayer the trs will receive from taxpayer the higher of the fee paid_by the storage customer or the sec_482 arm's- length fees for these related_services many related_services such as shredding or transportation of storage boxes will be charged separately to customers under the storage agreement certain customary services such as building security that generally do not involve the movement of cartons may be provided by taxpayer either directly or through independent contractors from whom taxpayer does not derive or receive any income the trs will i perform and pay all the costs of providing the related_services ii either rent space from taxpayer or share space under a cost_sharing_arrangement iii make no payment to taxpayer other than its rental or reimbursement payments for shared space and costs and iv receive the higher of the fee paid_by the storage customer or the sec_482 arm’s-length fee for providing these services accordingly based upon the information submitted and the representations made we conclude that the storage customer payments for related_services do not give rise to taxpayer’s receipt of impermissible tenant services income and do not cause any portion of the rents received by taxpayer to fail to qualify as rents_from_real_property under sec_856 ruling_request rents received by taxpayer from a trs for the leasing of space in a facility where at least percent of the leased space at a facility as determined under this ruling is leased to persons other than the trs or a related_person described in sec_856 in connection with the trs's provision of services to taxpayer's storage customers and to others will be treated as rents_from_real_property under sec_856 through the application of sec_856 sec_856 defines rents_from_real_property subject_to exclusions provided in sec_856 to include rents from interests_in_real_property charges for services customarily rendered in connection with the rental of real_property and rent attributable to certain personal_property leased in connection with the lease of real_property sec_856 provides in part that except as provided in sec_856 the term rents_from_real_property does not include any amount received or accrued directly or indirectly from any person if the reit owns directly or indirectly i in the case of any person that is a corporation stock of such person possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of shares of all classes of stock of such person or ii in the case of any person that is not a corporation an interest of percent or more in the assets or net profits of such person the separate charges the storage customers pay for related_services may be at a discount or premium compared to prices that would have been charged had the related_services not been provided under an accompanying storage agreement plr-131116-12 sec_856 provides that rent received by a reit from its trs will not be excluded from rents_from_real_property under sec_856 if the terms of the limited rental exception of sec_856 are met the requirements of sec_856 are met with respect to any property if at least percent of the leased space of the property is rented to persons other than trss of such reit and other than related parties described in sec_856 but only to the extent that the amounts paid to the reit by the trs as rents_from_real_property without regard to sec_856 are substantially comparable to such rents paid_by the other tenants of the reit's property for comparable space taxpayer has represented that at least percent of the leased space of substantially_all its facilities will be leased to persons other than trss and other related_persons described in sec_856 in making this representation taxpayer is comparing i the square footage of space leased to unrelated customers treating each level within the steel racking structures as a floor that contributes to aggregate square footage to ii the square footage of space leased to trss and other related_persons described in sec_856 to meet the limited rental exception of sec_856 amounts paid to a reit by the trs must be substantially comparable to rents paid_by other tenants the space rented within taxpayer's facilities by a trs is not fitted for use in the same way as the space that is used by taxpayer's storage customers and thus the space rented by a trs is not comparable to the other leased space within the facilities taxpayer has represented that rental payments made by a trs to taxpayer for the leasing or other occupancy of space in taxpayer's facilities in connection with the trs's provision of services will be arm's-length and will be substantially comparable to rents paid_by unrelated tenants for comparable space located in the same geographic area accordingly rents received by taxpayer from a trs for the leasing of space in a facility where at least percent of the leased space at a facility as determined under this ruling is leased to persons other than the trs or a related_person described in sec_856 in connection with the trs's provision of services to taxpayer's storage customers and to others will be treated as rents_from_real_property under sec_856 through the application of sec_856 ruling_request any amounts received by taxpayer as reimbursements under a cost-sharing arrangement will not be included in taxpayer’s gross_income for purposes of sec_856 and to qualify as a reit an entity must derive at least percent of its gross_income from sources listed in sec_856 and at least percent of its gross_income from sources listed in sec_856 plr-131116-12 in revrul_84_138 1984_2_cb_123 a regulated_investment_company ric and its wholly owned subsidiary shared facilities and some personnel it was agreed that the ric would pay all the expenses for general and administrative overhead including personnel costs and the subsidiary would reimburse the ric for its pro_rata share of the expenses on an arm's length basis the ruling in distinguishing jergens co v commissioner 40_bta_868 states that the ric was not engaged in the business of receiving compensation_for services of the type that were reimbursed instead reimbursements to the ric from the subsidiary were merely repayments of advances made on behalf of the subsidiary accordingly the ruling holds that the reimbursements were not included in the ric's gross_income under sec_61 and therefore were not subject_to the gross_income requirement of sec_851 in the present case the reimbursement arrangement between taxpayer and its trs is analogous to the situation in revrul_84_138 neither taxpayer nor the trs will be in the trade_or_business of providing to third parties any service equipment or property of the type reimbursed under any cost-sharing arrangement accordingly based on the information provided and representations made reimbursement payments received under cost-sharing_arrangements will not be treated as gross_income received by taxpayer for purposes of sec_856 and also taxpayer will not be entitled to a deduction for the expenses that are reimbursed ruling_request taxpayer's subpart_f inclusions under sec_951 will be treated as qualifying_income under sec_856 to the extent that such inclusions result either i from sec_954 foreign_personal_holding_company_income of taxpayer’s foreign trss or ii from the pledge of the stock or the assets of a foreign trs that is a cfc with respect to which taxpayer is a united_states_shareholder to secure the debt of taxpayer that will be incurred to finance taxpayer's acquisition improvement or development of interests_in_real_property that produce qualifying_income under sec_856 in addition iii taxpayer's income under sec_1291 and sec_1293 will be treated as qualifying_income under sec_856 sec_856 requires that at least percent of a reit’s gross_income excluding gross_income from prohibited_transactions be derived from dividends interest rents_from_real_property gain from the sale_or_other_disposition of stock securities and real_property including interests_in_real_property and interests in mortgages on real_property that is not property described in sec_1221 and certain other sources sec_856 provides in relevant part that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part whether any item_of_income or gain that otherwise constitutes gross_income not qualifying under sec_856 or may be considered as gross_income which qualifies under sec_856 or plr-131116-12 the legislative_history underlying the tax treatment of reits indicates that a central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no pincite 1960_2_cb_819 states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business ruling i sec_957 defines a cfc as a foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation's taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total voting power of the foreign_corporation taxpayer represents that it is a united_states_shareholder within the meaning of sec_951 with respect to certain subsidiaries that are cfcs sec_951 generally provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during a taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in the corporation on the last day of the taxable_year in which the corporation is a cfc shall include in income the shareholder's pro_rata share of the cfc's subpart_f_income for the taxable_year sec_952 defines subpart_f_income to include foreign_base_company_income as determined under sec_954 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income fphci as determined under sec_954 sec_954 defines fphci to include among other things dividends interest royalties rents and annuities sec_954 also includes gain from the sale_or_exchange of property that among other things gives rise to income described in sec_954 after application of paragraph a other than property that gives rise to income not treated as foreign_personal_holding_company_income by reason of sec_954 or i for the taxable_year taxpayer has represented that it is a united_states_shareholder within the meaning of sec_951 with respect to certain of its subsidiaries that are cfcs as taxpayer's cfcs earn subpart_f_income attributable to foreign_base_company_income that is fphci and such income is generally passive_income subpart_f inclusions treatment of the sec_951 inclusion attributable to such income as qualifying_income for purposes of sec_856 does not interfere with or impede the policy objectives of congress in enacting the income test under sec_856 accordingly we rule that taxpayer’s subpart_f inclusion income inclusions attributable to the fphci earned by taxpayer's cfcs are qualifying_income for purposes of sec_856 pursuant to the authority provided in sec_856 plr-131116-12 ruling ii sec_951 provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during a taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in the corporation on the last day of the taxable_year in which the corporation is a cfc shall include in gross_income the amount determined under sec_956 with respect to the shareholder for such year but only to the extent not excluded from gross_income under sec_959 sec_956 provides that in the case of a cfc the amount determined under sec_956 with respect to any united_states_shareholder for any taxable_year is the lesser_of - the excess if any of- a such shareholder's pro_rata share of the average of the amounts of united_states_property held directly or indirectly by the cfc as of the close of each quarter of such taxable_year over b the amount of earnings_and_profits e_p described in sec_959 with respect to such shareholder or such shareholder's pro_rata share of the applicable_earnings of such cfc the amount taken into account in the preceding sentence under with respect to any property shall be its adjusted_basis as determined for purposes of computing e_p reduced by any liability to which the property is subject sec_1_956-2 provides that except as provided in sec_1 c any obligation as defined in sec_1_956-2 of a united_states_person as defined in sec_957 with respect to which a cfc is a pledgor or guarantor shall be considered for purposes of sec_956 to be united_states_property held by such cfc sec_1_956-2 provides that if the assets of a cfc serve at any time even though indirectly as security for the performance of an obligation of a united_states_person then the cfc will be considered a pledgor or guarantor of that obligation taxpayer expects to pledge the stock or the assets of one or more foreign trss that is a cfc with respect to which taxpayer is a united_states_shareholder to secure the debt of taxpayer that will be incurred to finance taxpayer's acquisition improvement or development of interests_in_real_property that produce qualifying_income under sec_856 this pledge may cause taxpayer to recognize income under sec_951 that arises in connection with the pledge of the cfc’s assets against the debt of taxpayer sec_956 inclusion the facts and representations in this case indicate that a sec_956 inclusion would occur as a result of a debt of taxpayer's that arises in connection with the acquisition of real_estate_assets this has a close nexus to taxpayer's business of owning and renting real_property the sec_956 inclusion recognized in connection with the production of otherwise qualifying_income is treated as qualifying_income for purposes of sec_856 to the extent that the underlying income so qualifies accordingly we rule that to the extent taxpayer recognizes a sec_956 inclusion on the pledge of the assets or stock of a cfc to secure a debt of taxpayer that is used to finance the acquisition of real_estate_assets from which income is derived plr-131116-12 that qualifies under sec_856 there is a sufficient nexus to treat the sec_956 inclusion as qualifying_income for purposes of sec_856 pursuant to the authority provided in sec_856 ruling iii sec_1297 defines a pfic as a foreign_corporation when either percent or more of the gross_income of such corporation for the taxable_year is passive_income or the average percentage of assets as determined in accordance with sec_1297 held by such corporation during the taxable_year that produce passive_income or are held for the production of passive_income is at least percent sec_1297 defines the term passive_income as income of a kind that would be fphci under sec_954 subject_to certain exceptions sec_1291 provides that if a united_states_person receives an excess_distribution as defined in sec_1291 in respect of stock in a pfic then - a the amount of the excess_distribution shall be allocated ratably to each day in the shareholder's holding_period for the stock b with respect to such excess_distribution the shareholder's gross_income for the current_year shall include as ordinary_income only the amounts allocated under sec_1291 to - i the current_year or ii any period in the shareholder's holding_period before the first day of the first taxable_year of the company that begins after date and for which it was a pfic and c the tax imposed by this chapter for the current_year shall be increased by the deferred_tax_amount determined under sec_1291 sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company sec_1293 provides that every united_states_person who owns or is treated under sec_1298 as owning stock of a qef at any time during the taxable_year of such fund shall include in gross income- a as ordinary_income such shareholder's pro_rata share of the ordinary_earnings of such fund for such year and b as long-term_capital_gain such shareholder's pro_rata share of the net_capital_gain of such fund for such year taxpayer has represented that it is a shareholder of certain subsidiaries that are pfics and that it has made qef elections with respect to certain of these pfics because taxpayer's pfics earn income that is fphci and such income is generally passive_income whether included under sec_1293 or sec_1291 pfic inclusions treatment of such pfic inclusion income as qualifying_income for purposes of sec_856 does not interfere with or impede the policy objectives of congress in enacting the income test under sec_856 accordingly we rule taxpayer's pfic plr-131116-12 inclusion income will be treated as qualifying_income under sec_856 pursuant to the authority provided in sec_856 ruling_request foreign_currency_gain with respect to distributions of previously taxed e_p as described in sec_986 will not be taken into account for purposes of sec_856 sec_959 sec_1291 and sec_1293 provide that when a united_states_shareholder is taxed on undistributed corporate earnings under the subpart_f or qef inclusion rules subsequent distributions of the previously taxed earnings are tax-free to the shareholder sec_986 provides that foreign_currency_gain_or_loss with respect to distributions of previously taxed e_p as described in sec_959 or sec_1293 attributable to movements in exchange rates between the times of the deemed inclusion and the actual distributions sec_986 gain will be recognized and treated as ordinary_income or loss from the same source as the associated income inclusion sec_856 provides that passive_foreign_exchange_gain for any taxable_year will not constitute gross_income for purposes of sec_856 sec_856 defines passive_foreign_exchange_gain as a real_estate_foreign_exchange_gain as defined in sec_856 b foreign_currency_gain as defined in sec_988 that is not described in subparagraph a and is attributable to i any item_of_income or gain described in sec_856 ii the acquisition or ownership of obligations other than foreign_currency gains attributable to any item described in clause i or iii becoming or being the obligor under obligations other than foreign_currency_gain attributable to any item_of_income or gain described in clause i and c any other foreign_currency gains determined by the secretary although sec_986 gain is not a foreign_currency_gain defined in sec_988 sec_986 gain is attributable to items of income that are qualifying_income for purposes of sec_856 sec_986 gain is substantially_similar to passive_foreign_exchange_gain described in sec_856 therefore pursuant to the authority granted under sec_856 the foreign_currency_gain with respect to distributions of previously taxed e_p as described in sec_986 will not constitute gross_income for purposes of sec_856 ruling_request to the extent that the sec_481 adjustments exceed the correlative e_p adjustments arising from the change in computing depreciation and amortization any distributions of such excess that are distributed and treated as dividends by taxpayer shall be treated as made from e_p plr-131116-12 taxpayer has filed forms to change its method_of_accounting for the steel racking structures and the contract intangibles retained by taxpayer as a result of these method changes taxpayer has positive sec_481 adjustments that have been and will be includible in taxpayer’s taxable_income ratably over four taxable years including taxpayer’s first reit taxable_year and taxable years thereafter see revproc_97_27 sec_5 a 1997_1_cb_680 taxpayer received a ruling allowing it to take correlative adjustments arising from the change in computing depreciation for e_p purposes ratably over the same period as the sec_481 adjustments due to differences in computing depreciation for e_p purposes versus income_tax purposes taxpayer’s correlative adjustments to its e_p are lower than its sec_481 adjustments the sec_481 adjustments are subject_to the sec_1374 built in gains tax which is not eliminated or reduced by the dividends_paid deduction under sec_337 sec_1_337_d_-7 sec_1374 and the regulations thereunder the sec_481 adjustments are subject_to corporate level taxation pursuant to sec_1_1374-4 and d the net amount after the application of corporate level taxation is reit taxable_income reitti subject_to the distribution_requirements of sec_857 sec_561 provides that the deduction for dividends_paid shall be the sum of the dividends_paid during the year and consent dividends for the taxable_year sec_562 provides that the term dividend shall include only dividends as described in sec_316 sec_316 defines the term dividend to mean any distribution_of_property made by a corporation to its shareholders out of either current_year or accumulated e_p sec_857 requires in part that a reit’s deduction for dividends_paid for a taxable_year equals at least percent of its reitti for the taxable_year determined without regard to the deduction for dividends_paid as defined by sec_561 or any net capital_gains sec_857 generally requires that as of the close of a taxable_year a reit has no e_p accumulated in any non-reit_year sec_857 provides that in determining a reit’s taxable_income the deduction for dividends_paid as defined in sec_561 shall be allowed sec_857 provides that the e_p of a reit for any taxable_year but not its accumulated earnings shall not be reduced by any amount that is not allowable in computing the reit’s taxable_income for such taxable_year plr-131116-12 sec_857 provides that a reit is generally deemed to have sufficient e_p to cover any distribution that it treats as a dividend to the extent the distribution when combined with other distributions in the same calendar_year does not exceed the distributions required by sec_4981 sec_4981 generally levies an excise_tax on reits that do not make required distributions under that section during the calendar_year in general a reit’s required_distribution equals at least percent of its current_year ordinary_income and at least percent of its current_year capital_gain_net_income the remaining percentage of the reit’s current_year ordinary_income up to percent and its current_year capital_gain_net_income up to percent are included in its required_distribution in the following year for purposes of sec_4981 ordinary_income equals the reit’s taxable_income as determined under sec_857 without regard to the sec_857 dividends-paid deduction the house conference_report for the tax_reform_act_of_1986 states the following in discussing its rejection of a senate amendment to sec_857 the conference agreement does not contain a provision from the senate amendment under which a reit’s earnings_and_profits for a taxable_year would not be less than its real_estate_investment_trust_taxable_income for the taxable_year without regard to dividends_paid deduction since the conferees believe that this provision is a restatement of law h_r conf_rep no pincite therefore the regime governing the taxation of reits which requires distributions of taxable_income is intended to match the reit’s e_p to that income based on the above to the extent that the sec_481 adjustments exceed the correlative e_p adjustments arising from the change in computing depreciation any distributions of such excess that are distributed and treated as dividends by taxpayer in the year in which such excess arises shall be treated as made from e_p ruling_request positive sec_481 adjustments will not be taken into account in determining whether taxpayer satisfies the gross_income tests of sec_856 and as referenced above taxpayer filed forms to change its method of depreciating certain assets the changes have resulted in positive sec_481 adjustments that section b of h_r as amended and passed by the senate included a provision stating that the earnings_and_profits of a real_estate_investment_trust for any taxable_year but not its accumulated_earnings_and_profits shall not be less than its real_estate_investment_trust_taxable_income for such taxable_year determined without regard to the deduction for dividends_paid as defined by sec_561 plr-131116-12 will be includible in taxable_income over a period of four years sec_856 lists the sources of permissible income under the income tests income from a sec_481 adjustment is not specifically enumerated in sec_856 or sec_856 provides that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part whether any item_of_income or gain that - i does not otherwise qualify under sec_856 or may be considered as not constituting gross_income for purposes of sec_856 or or ii otherwise constitutes gross_income not qualifying under sec_856 or may be considered as gross_income that qualifies under sec_856 or sec_481 provides that a taxpayer that changes its method_of_accounting takes into account necessary adjustments in computing its taxable_income sec_1_481-1 provides that a sec_481 adjustment must be properly taken into account for purposes of computing gross_income_adjusted gross_income or taxable_income in determining the amount of any item of gain loss deduction or credit that depends on gross_income_adjusted gross_income or taxable_income the legislative_history underlying the tax treatment of reits indicates that the central concern behind the gross_income restrictions is that of a reit's gross_income should be passive_income and of a reit’s gross_income should be passive real_estate income see h_r rep no supra pincite any income resulting from a sec_481 adjustment constitutes gross_income pursuant to the authority under sec_856 that income may either be considered as not constituting gross_income under sec_856 or c or as qualifying gross_income under those provisions excluding taxpayer’s positive sec_481 adjustments from taxpayer’s gross_income for purposes of sec_856 and c does not interfere with congressional policy objectives in enacting the income tests accordingly pursuant to sec_856 taxpayer’s positive sec_481 adjustments will not constitute gross_income for purposes of sec_856 and c ruling_request all of the cash and the common_stock distributed in any stock and cash distribution made during taxpayer’s first two taxable years as a reit will be treated as a distribution_of_property on the common_stock to which sec_301 applies if during taxpayer’s first two taxable years as a reit some shareholders receive a distribution of all cash all common_stock or a combination of cash and common_stock that differs from the distribution received by other shareholders in the same stock and cash distribution or if the fair_market_value of the common_stock on the date of the stock and cash distribution plr-131116-12 differs from the amount of cash that could have been received those differences will not cause any such stock and cash distribution to be treated as a preferential_dividend under sec_562 based solely on the information provided and the representations made we rule as follows with respect to any stock and cash distribution made during taxpayer’s first two taxable years as a reit any and all of the cash and common_stock distributed in a stock and cash distribution as described above by taxpayer will be treated as a distribution_of_property with respect to its stock to which sec_301 applies sec_301 sec_305 sec_857 of the code requires in part that a reit's deduction for dividends_paid for a tax_year as defined in sec_561 but determined without regard to capital_gains dividends equal or exceed percent of its reit taxable_income for the tax_year determined without regard to the deduction for dividends_paid and by excluding any net_capital_gain sec_561 defines the deduction for dividends_paid for purposes of sec_857 to include dividends_paid during the taxable_year sec_561 applies the rules of sec_562 for determining which dividends are eligible for the deduction for dividends_paid under sec_561 sec_562 provides that the amount of any distribution will not be considered as a dividend for purposes of computing the dividends_paid deduction under sec_561 unless the distribution is pro_rata the distribution must not prefer any shares of stock of a class over other shares of stock of that same class sec_1_562-2 provides that a corporation will not be entitled to a deduction for dividends_paid with respect to any distribution upon a class of stock if there is distributed to any shareholder of such class in proportion to the number of shares held by him more or less than his pro_rata part of the distribution as compared with the distribution made to any other shareholder of the same class nor will a corporation be entitled to a deduction for dividends_paid in the case of any distribution upon a class of stock if there is distributed upon such class of stock more or less than the amount to which it is entitled as compared with any other class of stock a preference exists if any rights to preference inherent in any class of stock are violated the disallowance when any preference in fact exists extends to the entire amount of the distribution and not merely to a part of such distribution accordingly based on the above facts and circumstances we conclude that if during taxpayer’s first two taxable years as a reit some shareholders receive a distribution of all cash all common_stock or a combination of cash and common_stock that differs from the distribution received by other shareholders in the same stock and cash distribution or if the fair_market_value of the common_stock on the date of the stock and plr-131116-12 cash distribution differs from the amount of cash that could have been received those differences will not cause any such stock and cash distribution to be treated as a preferential_dividend under sec_562 ruling_request the income from a pre-existing hedge will be considered as not constituting gross_income under sec_856 or c provided that such pre- existing hedging_transaction was properly identified by the entity that acquired originated or entered into the hedge similarly the income from a pre-existing hedge that was not previously identified will be considered as not constituting gross_income under sec_856 and c provided that taxpayer clearly identifies such pre-existing hedge i on the first day that taxpayer or one of its disregarded entities or partnerships becomes a party to the hedge including through conversion of a trs to a disregarded_entity or a partnership of taxpayer or through acquisition of an m a target entity that becomes a disregarded_entity or a partnership of taxpayer or ii on the first day of the first reit taxable_year sec_61 of the code provides that except as otherwise provided gross_income includes all income from whatever source derived sec_856 provides that except to the extent determined by the secretary income of a reit from a hedging_transaction as defined in sec_1221 or iii that is clearly identified pursuant to sec_1221 including gain from the sale or disposition of such transaction does not constitute gross_income under sec_856 or to the extent the transaction hedges indebtedness incurred or to be incurred by the reit to acquire or carry real_estate_assets sec_856 provides that except to the extent determined by the secretary income of a reit from a transaction entered into by the reit primarily to manage risk of currency fluctuations with respect to any item_of_income or gain described in sec_856 or or any property that generates such income including gain from the termination of such a transaction does not constitute gross_income under sec_856 or provided that the transaction is clearly identified as such before the close of the day on which it was acquired originated or entered into sec_856 authorizes the secretary to determine to the extent necessary to carry out the purposes of part ii of subchapter_m and solely for the purposes of such part whether any item_of_income or gain that does not otherwise qualify under sec_856 or may be considered as not constituting gross_income for purposes of sec_856 or sec_1221 and the regulations thereunder provide that a hedging_transaction includes any transaction entered into by the taxpayer in the normal course of the taxpayer’s trade_or_business primarily to manage risk of interest rate or price plr-131116-12 changes or currency fluctuations with respect to borrowings made or to be made or ordinary obligations incurred or to be incurred by the taxpayer sec_1221 and sec_1_1221-2 require a hedging_transaction to be clearly identified as such before the close of the day on which it was acquired originated or entered into sec_1_1221-2 requires a taxpayer that enters into a hedging_transaction to make a substantially contemporaneous identification of the item items or aggregate risk being hedged and provides that an identification is not substantially contemporaneous if it is made more than days after entering into the hedging_transaction taxpayer will have entered into hedges prior to the commencement of taxpayer's first reit taxable_year in addition prior to the time that taxpayer converts one or more of its trss that do business in foreign countries to either disregarded entities or partnerships some of these trss will have entered into hedges finally some m a target entities will have entered into hedges prior to the acquisition of these m a target entities by the company such hedges will thus be pre-existing as of the first day that taxpayer is treated as a reit or when pre-existing hedges entered into by these entities are included as part of taxpayer's hedges for reit income testing purposes some pre-existing hedges will have been clearly and timely identified by taxpayer the trs or the m a target entity pursuant to sec_1221 these pre-existing hedges will have met the requirements of sec_856 but for the fact that these hedges were identified by as applicable_taxpayer prior to its becoming a reit a trs prior to its becoming a disregarded_entity or a partnership of taxpayer or the m a target entity prior to its becoming a disregarded_entity or a partnership of taxpayer with respect to any pre-existing hedge that has not been clearly identified prior to the time taxpayer becomes a reit or the hedge is included by taxpayer taxpayer intends to identify each such hedge for sec_856 purposes i on the first day that taxpayer or one its disregarded entities or partnerships becomes a party to the hedge including through conversion of a trs to a disregarded_entity or a partnership of taxpayer or through acquisition of an m a target entity that becomes a disregarded_entity or a partnership of taxpayer or ii on the first day of the first reit taxable_year based on the facts above and the representations of taxpayer pre-existing hedges that were properly identified by as applicable_taxpayer prior to its becoming a reit a trs prior to its becoming a disregarded_entity or a partnership of taxpayer or the m a target entity prior to its becoming a disregarded_entity or a partnership of taxpayer will be treated as properly identified for purposes of sec_856 plr-131116-12 based on the facts above and the representations of taxpayer excluding the income with respect to any pre-existing hedge that has not been clearly identified prior to the time taxpayer becomes a reit or a trs prior to its becoming a disregarded_entity or a partnership of taxpayer or the m a target entity prior to its becoming a disregarded_entity or a partnership of taxpayer from taxpayer’s gross_income for purposes of sec_856 and c does not interfere with congressional policy objectives in enacting the income tests under those provisions therefore pursuant to the authority under sec_856 we rule that the income from a pre-existing hedge will be considered as not constituting gross_income under sec_856 or c provided that such pre- existing hedging_transaction was properly identified by the entity that acquired originated or entered into the hedge similarly the income from a pre-existing hedge that was not previously identified will be considered as not constituting gross_income under sec_856 and c provided that taxpayer clearly identifies such pre-existing hedge i on the first day that taxpayer or one of its disregarded entities or partnerships becomes a party to the hedge including through conversion of a trs to a disregarded_entity or a partnership of taxpayer or through acquisition of an m a target entity that becomes a disregarded_entity or a partnership of taxpayer or ii on the first day of the first reit taxable_year caveats the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied on whether taxpayer otherwise qualifies as a reit under subchapter_m of the code we further express no opinion on a the propriety of the amount of taxpayer’s net sec_481 adjustment b the propriety of taxpayer’s proposed method of depreciating the steel racking structures under sec_168 c whether the steel racking structures are sec_1245 property or sec_1250 property for depreciation purposes d whether the steel racking structures constitute real_property for depreciation purposes or e the propriety of taxpayer’s proposed methods of amortizing the contract intangibles we also express no opinion regarding whether the value that taxpayer allocated to the contract intangibles was properly determined or whether some of the value that taxpayer ascribes to the contract intangibles is properly attributable to some other intangible that would not qualify as real_property for the purposes of sec_856 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-131116-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely robert a martin senior technician reviewer branch office of associate chief_counsel financial institutions products
